EXHIBIT C
                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION



CHRISTOPHER MOEHRL, MICHAEL     )
COLE, STEVE DARNELL, VALERIE    )
NAGER, JACK RAMEY, DANIEL       )
UMPA, and JANE RUH, on behalf of)
themselves and all others similarly situated,
                                )
                                )
       Plaintiffs,              )
                                )               Case No: 1:19-cv-01610
                                )
                                )
v.                              )               Judge Andrea Wood
                                )
THE NATIONAL ASSOCIATION OF     )
REALTORS, REALOGY HOLDINGS      )
CORP., HOMESERVICES OF AMERICA, )
INC., BHH AFFILIATES, LLC, HSF  )
AFFILIATES, LLC, THE LONG &     )
FOSTER COMPANIES, INC.,         )
RE/MAX LLC, and KELLER          )
WILLIAMS REALTY, INC.,          )
                                )
       Defendants.              )

              AGREED ORDER REGARDING PRODUCTION OF
      ELECTRONICALLY STORED INFORMATION AND PAPER DOCUMENTS
       This Order Regarding Production of Electronically Stored Information and Paper
Documents (“ESI Protocol Order”) shall govern the Parties in the above-captioned case whether
they currently are involved or become so in the future, and any related actions that may later be
consolidated with this case (collectively, the “Litigation”).

        Nothing in this ESI Protocol Order shall be construed to affect the admissibility of any
document, data, or discoverable information. Pursuant to the terms of this ESI Protocol Order, any
Party’s disclosure of information regarding search process and electronically-stored information
(“ESI”) practices shall not constitute a waiver, by any Party, of any objection to the production of
particular ESI, or any document or data, as irrelevant, undiscoverable, or otherwise inadmissible,
unduly burdensome or not reasonably accessible, or privileged, nor does it constitute a waiver of
any right to discovery by any Party. All objections to the authenticity or admissibility of any ESI,
document or data are preserved and may be asserted at any time. For the avoidance of doubt, a
Party’s compliance with this ESI Protocol Order will not be interpreted to require disclosure of
information potentially protected by the attorney-client privilege, the work product doctrine, or
any other applicable privilege.

I.     GENERAL PROVISIONS

       A.      Applicability: This ESI Protocol Order will govern the production of ESI and
               paper documents. To the extent that a Party collected and processed documents
               prior to the entry of this ESI Protocol Order, and production of such documents
               cannot be made in accordance with the terms of this ESI Protocol Order, the Parties
               will meet and confer concerning the potential formats of the production of any such
               documents.

       B.      Cooperation: The Parties agree that they will adhere to the principles of
               cooperation, transparency, reasonableness, and proportionality, as set forth in the
               Federal Rules of Civil Procedure and as interpreted by federal case law and in the
               Seventh Circuit Electronic Discovery Committee Principles Relating to the
               Discovery of Electronically Stored Information, as they conduct discovery in the
               Litigation. Before initiating discovery about preservation and collection, a Party
               shall confer with the other Party concerning the specific need for such discovery,
               including its relevance to claims and defenses, and the suitability of alternative
               means for obtaining the information.

       C.      ESI Liaisons:

               1.      Designation: Each Party agrees to designate an ESI Liaison within 7 days
                       after entry of this ESI Protocol Order. Any Party is free to change its
                       designated ESI Liaison by providing written notice to the other Parties.

               2.      Duties of ESI Liaison: Each ESI Liaison will be prepared to participate in
                       the resolution of any e-discovery disputes or ESI issues that may arise (or
                       designate another person as primarily responsible) and have access to
                       personnel most knowledgeable about the Party’s electronic systems and
                       capabilities in order to, as appropriate, answer pertinent questions.
     3.     Time Frame for ESI Issue Resolution: Each ESI Liaison will
            acknowledge receipt of an ESI-related inquiry from another ESI Liaison
            within 3 business days after the initial inquiry and respond substantively no
            later than 10 business days after the initial inquiry. If the responding ESI
            Liaison believes the ESI issue in question is particularly complex and
            requires more than 10 business days to respond substantively, then within
            10 business days the responding ESI Liaison will provide a general
            explanation of the process necessary to answer the question and provide an
            estimated response date.

D.   Deadlines: References to schedules and deadlines in this ESI Protocol Order shall
     comply with Fed. R. Civ. P. 6 with respect to computing deadlines.

E.   Definitions:

     1.     “Discovery Material” is defined as all information produced, given, or
            exchanged by and among all Parties, or received from non-Parties in the
            Litigation, including all deposition testimony, testimony given at hearings
            or other proceedings, interrogatory answers, documents and all other
            discovery-related materials, whether produced informally or in response to
            requests for discovery.

     2.     “ESI” as used herein means “electronically stored information” and shall
            have the same meaning as defined under the Federal Rules of Civil
            Procedure.

     3.     “Metadata” means and refers to data providing information about data, and
            includes without limitation (i) information embedded in or associated with
            a native file that is not ordinarily viewable or printable from the application
            that generated, edited, or modified such native file which describes the
            characteristics, origins, usage and/or validity of the electronic file and/or
            (ii) information generated automatically by the operation of a computer or
            other information technology system when a native file is created, modified,
            transmitted, deleted, or otherwise manipulated by a user of such system.

     4.     Plaintiffs and Defendants, as well as their officers, directors, and employees
            are referred to as the “Parties” solely for the purposes of this ESI Protocol
            Order. A single Plaintiff or Defendant, as well as, where applicable, its
            respective officers, directors, and employees may also be referred to as a
            “Party” solely for the purposes of this ESI Protocol Order.

     5.      “Plaintiffs” as used herein shall mean the named Plaintiffs identified in the
            operative complaint.

     6.      “Defendants” as used herein shall mean the Defendants named in the
            operative complaint.
           7.     To avoid misunderstandings about terms, all Parties should consult the most
                  current edition of The Sedona Conference Glossary.

      F.   Confidential Information: For the avoidance of doubt, nothing herein shall
           contradict the Parties’ rights and obligations with respect to any information
           designated as confidential under the Agreed Confidentiality Order.

      G.   Encryption: To maximize the security of information in transit, any media on
           which documents are produced may be encrypted by the producing Party. In such
           cases, the producing Party shall transmit the encryption key or password to the
           requesting Party, under separate cover, contemporaneously with sending the
           encrypted media.

II.   GENERAL PRODUCTION FORMAT PROTOCOLS

      A.   TIFFs or PDFs: Except for structured data, all production images will be provided
           as either a TIFF or PDF. If producing a TIFF, the producing Party shall provide a
           black-and-white, single-page Group IV TIFF of at least 300 DPI resolution with
           corresponding multi-page text and necessary load files. If producing in PDF, each
           file should be provided as a single 300 DPI, color, text-searchable PDF. Each
           document level file should be named after the BeginBates. Additionally, the PDF
           should have the same number of pages as the text files have page breaks. Each
           image will have a file name that is the unique Bates number of that image, pursuant
           to ¶ II(E). Original document orientation should be maintained to the extent
           reasonably practicable and technologically possible for a producing Party’s vendor
           (i.e., portrait to portrait and landscape to landscape). Hidden content, tracked
           changes, edits, comments, notes, and other similar information viewable within the
           native file shall, to the extent reasonably practicable, also be imaged so that this
           information is captured on the produced image file. Documents that are difficult to
           render in TIFF or PDF because of technical issues, or any other documents that are
           impracticable to render in TIFF or PDF format, may be produced in their native
           format with a placeholder TIFF or PDF image stating “Document Produced
           Natively,” unless such documents contain redactions, in which case the documents
           will be produced in TIFF or PDF format. A producing Party retains the option to
           produce ESI in alternative formats if so agreed by the requesting Party, which may
           include native format, or a combination of native and TIFF or PDF formats.

      B.   Text Files: Each text-based or text-heavy ESI item produced under this ESI
           Protocol Order shall be accompanied by a text file as set out below. All text files
           shall be provided as a single document level text file for each item, not one text file
           per page. Each text file shall be named to use the Bates number of the first page of
           the corresponding production item.

           1.     OCR: A producing Party may make paper documents available for
                  inspection and copying/scanning in accordance with Fed. R. Civ. P. 34 or,
                  additionally or alternatively, scan and OCR paper documents if it chooses.
                  Where OCR is used, the Parties will endeavor to generate accurate OCR
            and will utilize quality OCR processes and technology. OCR text files
            should indicate page breaks where possible. Even if OCR is used by a
            producing Party, however, the Parties acknowledge that, due to poor quality
            of the originals, not all documents lend themselves to the generation of
            accurate OCR. In such instances, or in the event that a producing Party does
            not choose to use OCR at all, the producing Party will make the paper
            documents available for inspection and copying in accordance with Fed. R.
            Civ. P. 34.

     2.     ESI: Emails and other ESI will be accompanied by extracted text taken
            from the electronic file itself, where available.

C.   Production of Native Items: The Parties agree that ESI shall be produced as TIFFs
     or PDFs with an accompanying load file, which will contain, among other data
     points, the ESI data points listed in Appendix 1 hereto. The exception to this rule
     shall be Adobe Acrobat files (e.g. pdf files), PowerPoint files (e.g., MS Office .ppt
     or .pptx files), spreadsheet-application files (e.g., MS Excel), personal databases
     (e.g., MS Access), and multimedia audio/visual files such as voice and video
     recordings (e.g., .wav, .mpeg, .mp3, .mp4, and .avi), for which all ESI items shall
     be produced in native format unless there is an agreement to the contrary. In the
     case of personal database (e.g., MS Access) files containing confidential or
     privileged information, the Parties shall meet and confer to determine the
     appropriate form of production. In addition to producing the above file types in
     native format, the producing Party shall produce a single-page TIFF or PDF slip
     sheet indicating that a native item was produced. The filename must retain the file
     extension corresponding to the original native format; for example, an Excel 2003
     spreadsheet’s extension must be .xls. The corresponding load file shall include
     NativeFileLink information for each native file that is produced. Further, the
     Parties agree to meet and confer prior to producing native file types other than
     Adobe Acrobat, PowerPoint, MS Excel and multimedia audio/visual file types such
     as .wav, .mpeg,.mp3, .mp4 and .avi. Prior to processing non-standard native files
     for production, the producing Party shall disclose the file type to and meet and
     confer with the requesting Party on a reasonably useable production format. The
     Parties agree to meet and confer to the extent that there is data in database
     application files, such as SQL and SAP, to determine the best reasonable form of
     production of usable data. Through the pendency of the Litigation, the producing
     Party shall exercise reasonable, good faith efforts to maintain all preserved and
     produced native files in a manner that does not materially alter or modify the file
     or the metadata.

D.   Requests for Other Native Files: Other than as specifically set forth above, a
     producing Party need not produce documents in native format. If a Party would like
     a particular document produced in native format and this ESI Protocol Order does
     not require the production of that document in its native format, the Party making
     such a request shall explain the reason for its request that the document be produced
     in its native format. The requesting Party will provide a specific Bates range for
     documents it wishes to be produced in native format. Such requests will not be
     unreasonably denied by the producing Party. Any native files that are produced
     should be produced with a link in the NativeLink field, along with all extracted text
     and applicable metadata fields set forth in Appendix 1.

E.   Bates Numbering:

     1.     All images must be assigned a Bates number that must always: (1) be
            unique across the entire document production; (2) maintain a constant prefix
            and length (ten-digits and 0-padded) across the entire production; (3)
            contain no special characters or embedded spaces, except hyphens or
            underscores; (4) be sequential within a given document; and (5) identify the
            producing Party. To the extent reasonably practicable, the Bates number
            must also maintain consistent numbering across a family of documents.

     2.     If a Bates number or set of Bates numbers is skipped in a production, the
            producing Party will so note in a cover letter or production log
            accompanying the production.

     3.     The producing Party will brand all TIFF images at a location that does not
            obliterate or obscure any part of the underlying images.

F.   Parent-Child Relationships: Parent-child relationships (the association between
     an attachment and its parent document) that have been maintained in the ordinary
     course of business should be preserved to the extent reasonably practicable. For
     example, if a Party is producing a hard copy printout of an email with its
     attachments, the attachments should be processed in order behind the e-mail to the
     extent reasonably practicable.

G.   Entire Document Families: Entire Document families must be produced, even if
     only the parent email or an attachment to an email is responsive, excepting
     documents that are withheld on the basis of privilege and in compliance with the
     parties’ stipulation or the Court’s order on such assertions of privilege.

H.   Load Files: All production items will be provided with a delimited data file or
     “load file,” which will include both an image cross-reference load file (such as an
     Opticon file) as well as a metadata (.dat) file with the metadata fields identified
     below on the document level to the extent available. The load file must reference
     each TIFF in the corresponding production. The total number of documents
     referenced in a production’s data load file should match the total number of
     designated document breaks in the Image Load files in the production.

I.   Color: With the exception of native files, ESI and original documents containing
     color need not be produced initially in color unless otherwise agreed. However, if
     ESI or an original document contains color markings, the requesting Party may, in
     good faith, request that the document be produced in its original colors. If the
     Producing Party believes production in color will be unreasonably burdensome, the
     Parties may meet and confer in good faith about sharing the costs of such
     production. For such documents, the requesting Party shall provide a list of Bates
     numbers of the imaged documents sought to be produced in color. The production
     of documents and/or ESI in color shall be made in single-page 300 DPI with a
     minimum quality level of 75, 24-bit, color JPG images. All requirements for
     productions stated in this ESI Protocol Order regarding productions in TIFF format
     apply to any productions of documents and/or ESI in color made in such an
     alternative format. Requests that a document be produced in color for the reasons
     set forth in this ¶ II(I) will not be unreasonably denied by the producing Party. If a
     producing Party wishes to object, it may do so by responding in writing and setting
     forth its objection(s) to the production of the requested document in color.

J.   Foreign Language Documents: To the extent that documents or ESI are produced
     that contain languages other than English, in whole or in part, the Producing Party
     shall produce all foreign language documents and ESI in the original language. The
     Producing Party has no obligation to provide a translation of the documents or ESI
     or any portion thereof.

K.   Confidentiality Designations: If a particular paper document or ESI item qualifies
     for confidential treatment pursuant to any applicable federal, state, or common law
     (e.g., Personally Identifiable Information or Protected Health Information), or to
     the terms of an Agreed Confidentiality Order entered by the Court in the Litigation
     or a confidentiality stipulation entered into by the Parties, the designation shall be
     branded on the document’s image at a location that does not obliterate or obscure
     any part of the underlying images. To the extent reasonably possible, this
     designation also should be included in the appropriate data field in the load file.
     Failure to comply with the procedures set forth in this ESI Protocol Order, any
     protective order or confidential order, or any confidential stipulation shall not waive
     any protection or confidential treatment. If a document is produced in native format,
     a single-page Bates-stamped TIFF image slip-sheet containing the confidential
     designation and text stating the document has been produced in native format
     should also be provided.

L.   Production Media & Protocol: A producing Party may produce documents via
     file-sharing service, including any network-based secure file transfer mechanism or
     FTP protocol. Any requesting Party that is unable to resolve any technical issues
     with the electronic production method used for a particular production may request
     that a producing Party provide a copy of that production using Production Media,
     as described below in this ¶ II(L).

     A producing Party may also produce documents on readily accessible computer or
     electronic media, including CD-ROM, DVD, or external hard drive (with standard
     PC compatible interface) (“Production Media”). All Production Media will be
     encrypted, and the producing Party will provide a decryption key to the requesting
     Party in a communication separate from the production itself. Each piece of
     Production Media will be assigned a production number or other unique identifying
     label corresponding to the date of the production of documents on the Production
     Media, as well as the sequence of the material in that production. For example, if
     the production comprises document images on three DVDs, the producing Party
            may label each DVD in the following manner: “[PARTY] Production January 1,
            2017-001,” “[PARTY] Production January 1, 2017-002,” and “[PARTY]
            Production January 1, 2017-003.” Where the Production Media used is a CD-ROM,
            DVD, external hard drive (with standard PC compatible interface), or USB drive,
            such production media must be sent no slower than overnight delivery via FedEx,
            UPS, or USPS. Each item of Production Media (or in the case of productions made
            via FTP link, each production transmittal letter) shall include: (1) text referencing
            that it was produced in the Litigation, (2) the production date, (3) the Bates number
            range of the materials contained on such production media item, and (4) a short
            description of the production. Any replacement Production Media will cross-
            reference the original Production Media and clearly identify that it is a replacement
            and cross-reference the Bates number range that is being replaced. The ESI Liaisons
            shall designate the appropriate physical address for productions that are produced
            on Production Media.

       M.   Resolution of Production Issues: Documents that cannot be read because of
            imaging or formatting problems shall be promptly identified by the Receiving
            Party. The Producing Party and the Receiving Party shall meet and confer to
            attempt to resolve problem(s), to the extent the problem(s) are within the Parties’
            control.

            However produced, a producing Party shall provide clear instructions for accessing
            the production, including any necessary passwords or encryption keys.

III.   PAPER DOCUMENT PRODUCTION PROTOCOLS

       A.   Scanning: A producing Party may make paper documents available for inspection
            and copying in accordance with Fed. R. CIV. P. 34 or, additionally or alternatively,
            OCR paper documents if it chooses. If OCR is used, the Parties agree that the
            following ¶¶ III(B)-(E) shall apply.

       B.   Coding Fields: The following information shall be produced in the load file
            accompanying production of paper documents: (a) BegBates, (b) EndBates, (c)
            BegAttach, (d) EndAttach, (e) Custodian, (f) Confidentiality, (g) Pages and (h)
            Redacted (YIN). Additionally, all paper documents will be produced with a coding
            field named “Paper Document” marked with a “Y.”

       C.   Unitization of Paper Documents: Paper documents should be logically unitized
            for production to the extent reasonably practicable. Therefore, when scanning
            paper documents for production, distinct documents shall not be merged into a
            single record and single documents shall not be split into multiple records.

       D.   File/Binder Structures:

            1.     Unitization: Where the documents were organized into groups, such as
                   folders, clipped bundles, and binders, this structure shall be maintained and
                   provided in the load file to the extent reasonably practicable.
           2.     Identification: Where a document, or a document group — such as folder,
                  clipped bundle, or binder — has an identification spine or other label, the
                  information on the label shall be scanned and produced as the first page of
                  the document or grouping.

           3.     Fixed Notes: Paper Documents that contain fixed notes shall be scanned
                  with the notes affixed, if it can be done so in a manner so as not to obstruct
                  other content on the document. If the content of the Document is obscured
                  by the affixed notes, the Document and note shall be scanned separately.

      E.   Custodian Identification: The Parties will utilize best efforts to ensure that paper
           records for a particular Document Custodian are produced in consecutive stamp
           order. See infra ¶ V(B)(1).

IV.   ESI METADATA FORMAT AND PROCESSING ISSUES

      A.   System Files: ESI productions may be de-NISTed using the industry standard list
           of such files maintained in the National Software Reference Library by the National
           Institute of Standards & Technology as it exists at the time of de-NISTing. Other
           file types may be added to the list of excluded files by agreement of the Parties.

      B.   Metadata Fields and Processing:

           1.     Date and Time: No Party shall modify the date or time as contained in any
                  original ESI.

           2.     Time Zone: To the extent reasonably practicable, ESI items shall be
                  processed using a consistent time zone (e.g., GMT), and the time zone used
                  shall be disclosed to the requesting Party.

           3.     Auto Date/Time Stamps: To the extent reasonably practicable, ESI items
                  shall be processed so as to preserve the date/time shown in the document as
                  it was last saved, not the date of collection or processing.

           4.     Except as otherwise set forth in this ESI Protocol Order, ESI files shall be
                  produced with at least each of the data fields set forth in Appendix 1 that
                  can reasonably be extracted from a document.

           5.     The Parties are not obligated to manually populate any of the fields in
                  Appendix 1 if such fields cannot reasonably be extracted from the document
                  using an automated process, with the exception of the following fields: (a)
                  BegBates, (b) EndBates, (c) BegAttach, (d) EndAttach, (e) Custodian, (f)
                  Confidentiality, (g) Redacted (YIN), and (h) NativeLink fields, which
                  should be populated regardless of whether the fields can be populated
                  pursuant to an automated process.
C.   Redaction:

     1.    The Parties agree that, where ESI items need to be produced according to
           Appendix 1 and also must be redacted, they shall be produced solely in TIFF
           format with each redaction clearly indicated, except in the case of personal
           database files (e.g., MS Access), which shall be governed by ¶ II(C), supra.
           Any metadata fields contained in Appendix 1 reasonably available and
           unnecessary to protect the privilege protected by the redaction shall be
           provided. In some cases, MS Excel documents that need to be redacted may
           be redacted in native format if reasonably practicable; otherwise they will
           be produced in TIFF format.

     2.    If the items redacted and partially withheld from production are Excel-type
           spreadsheets as addressed in ¶ II(C), supra, and the native items are also
           withheld, to the extent reasonably practicable, each entire ESI item must be
           produced in TIFF format, including all unprivileged pages, hidden fields,
           and other information that does not print when opened as last saved by the
           custodian or end-user to the extent this content can be reasonably extracted
           from the file and/or imaged. For PowerPoint-type presentation decks, this
           shall include, but is not limited to, any speaker notes. For Excel-type
           spreadsheets, this shall include, but is not limited to, hidden rows and
           columns, all cell values, annotations, and notes. The producing Party shall
           also make reasonable efforts to ensure that any spreadsheets produced only
           as TIFF images are formatted so as to be legible. For example, column
           widths should be formatted so that the numbers in the column will display
           rather than “##########.”

     3.    If the items redacted and partially withheld from production are audio/visual
           files, the producing Party shall, to the extent reasonably practicable, provide
           the unredacted portions of the content. If the content is a voice recording,
           the Parties shall meet and confer to discuss the appropriate manner for the
           producing Party to produce the unredacted portion of the content.

D.   Email Collection and Processing:

     1.    Email Threading: The Parties may use email thread suppression to avoid
           review and production of information contained within an existing email
           thread in another document being reviewed and produced, but under no
           circumstances will email thread suppression eliminate (a) the ability of a
           requesting Party to identify every custodian who had a copy of a produced
           document or email, or (b) remove from a production any unique branches
           and/or attachments contained within an email thread. If thread suppression
           is used, the Parties agree to provide the group identifying information that
           can be used to identify and isolate all members of the thread, including
           attachments.
     2.     Email Domains: Email messages that can be easily identified as junk via
            a search of the sender’s domain may be excluded from review and
            production.

E.   De-duplication: A producing Party will de-duplicate any file globally (i.e., across
     Document Custodians, see infra ¶ V(B)(l)). If a requesting Party demonstrates a
     need for custodian information related to each suppressed duplicate copy after
     receiving a production, the producing Party shall provide a supplemental data cross-
     reference or overlay file with information on the custodians of the deduplicated
     document.

     1.     Duplicate electronic documents shall be identified by a commercially
            accepted industry standard (e.g., MD5 or SHA-1 hash values) for binary file
            content. All electronic documents bearing an identical value are a duplicate
            group. The producing Party shall produce only one document image or
            native file for duplicate ESI documents within the duplicate group to the
            extent practicable. The producing Party is not obligated to extract or
            produce entirely duplicate ESI documents. Any other methodology for
            identification of duplicates, including email field selection for hash value
            creation, must be discussed with the requesting Party and approved in
            writing before implementation.

     2.     Duplicate messaging files shall be identified by a commercially accepted
            industry standard (e.g., hash values) for the email family, which includes
            the parent and email attachments. Duplicate messaging materials will be
            identified at a family level, including message and attachments(s). Email
            families bearing an identical value are considered a duplicate group. The
            producing Party shall produce only one document image or native file for
            duplicate emails within the duplicate group to the extent practicable.

F.   Zero-byte Files: The Parties may filter out stand-alone files identified as zero-
     bytes in size that do not contain responsive file links or file names. If the requesting
     Party in good faith believes that a zero-byte file was withheld from production and
     contains information responsive to a request for production, the requesting Party
     may request that the producing Party produce the zero-byte file. The requesting
     Party may provide a Bates number to the producing Party of any document that
     suggests a zero-byte file was withheld from production and contains information
     responsive to a request for production.

G.   Hidden Text: ESI items processed after the execution date of this ESI Protocol
     Order shall be processed, to the extent practicable, in a manner that preserves
     hidden columns or rows, hidden text, worksheets, speaker notes, tracked changes,
     and comments.

H.   Embedded Objects: Microsoft Excel (.xls) spreadsheets embedded in Microsoft
     Word documents will be extracted as separate documents and treated like
     attachments to the document. The Parties agree that other embedded objects,
          including, but not limited to, logos, icons, emoticons, and footers, may be culled
          from a document set and need not be produced as separate documents by a
          producing Party (e.g., such embedded objects will be produced within the document
          itself, rather than as separate attachments).

     I.   Compressed Files: Compression file types (i.e., .CAB, .GZ, .TAR, .Z, and .ZIP)
          shall be decompressed in a reiterative manner to ensure that a zip within a zip is
          decompressed into the lowest possible compression resulting in individual folders
          and/or files.

V.   PARAMETERS FOR CULLING AND REVIEWING ESI AND PAPER
     DOCUMENTS

     A.   General Provisions:

          1.     Meet and Confer: A requesting or producing Party may, in good faith,
                 seek to expand or contract the scope of a search. Where such a request is
                 made, the Parties will meet and confer and attempt in good faith to reach
                 agreement as to the timing and conditions of such expansion or contraction.
                 If the Parties cannot reach agreement, any dispute may be presented to the
                 Court. All meet and confer sessions under this ¶ V(A)(2) will involve each
                 Party’s respective ESI Liaison and will give appropriate consideration to
                 minimizing expense and ensuring responsive documents are produced.

          2.     Non-Waiver: The Parties’ discussion of proposed search terms does not
                 preclude a Party from requesting additional search terms pursuant to the
                 terms of this ESI Protocol Order as discovery and the Litigation progress
                 nor does it preclude a Party from objecting to any such additional search
                 terms requested.

     B.   Document Custodians:

          1.     Document Custodians: Each Party will disclose an initial list of Proposed
                 document custodians reflecting those employees with information and/or
                 documents responsive to the agreed-on scope of Rule 34 requests
                 (“Document Custodian(s)”).

          2.     Additional Document Custodians: If, after the Parties identify initial
                 Document Custodians, a requesting Party determines that an additional
                 Document Custodian should be added, then the requesting Party shall
                 advise the producing Party in writing of the proposed additional Document
                 Custodian and the basis for the request. If the Parties have not agreed
                 whether to add the Document Custodian within 15 days of the requesting
                 Party’s request for an additional Document Custodian, the Parties shall
                 bring the matter to the Court via a joint letter brief.

          3.     Except by agreement of the Parties or by order of the Court, a producing
                 Party is not required to add custodians after completion of the above phases.
C.   Use of Search Terms to Cull Unstructured ESL

     1.    The Parties may use search terms and other limiters, including, by way of
           example only, date ranges and email domains in metadata fields, as a means
           of limiting the volumes of information to be reviewed for responsiveness.
           To the extent that search terms are used to identify responsive ESI, a
           producing Party will notify the requesting Party of its intent to use search
           terms and disclose to the requesting Party (1) an initial list of search terms
           the producing Party intends to use and (2) whether the producing Party
           intends to use different search terms with different custodians or data sets.
           Additionally, the Parties may elect to use a common set of search terms—
           one common set that applies to all Plaintiffs and one common set that
           applies to all Defendants. The Parties will cooperate in good faith regarding
           the disclosure and formulation of appropriate search terms and protocols to
           cull unstructured ESI.

     2.    Addition or Removal of Search Terms After Initial Search Term
           Negotiation: If, after the completion of the initial search methodology
           disclosures, a requesting or producing Party determines that any search
           terms should be added to or removed from the initial search term list, then
           the requesting or producing Party shall advise the affected Parties in writing
           of the proposed change(s) to the search term(s) and of the reason(s) for the
           proposed change(s). To the extent necessary to resolve any disputes that
           arise because of proposed deletions of any search terms, the Parties through
           their ESI Liaison shall meet and confer in good faith. Any disputes that
           cannot be resolved may be submitted by either Party to the Court for further
           consideration and resolution.

     3.    Except by agreement of the Parties or by order of the Court, a producing
           Party is not required to add custodians or search terms after completion of
           the above phases.

D.   Use of Technology Assisted Review or Other Advanced Technology-Based
     Analytics to Cull Unstructured ESI:

     1.    Use of TAR: A Party may use Technology Assisted Review (“TAR”) to
           sort documents for linear review without disclosure of that use. If a Party
           elects to use TAR to cull or otherwise limit the volume of unstructured ESI
           subject to linear review, the Parties will meet and confer in good faith to
           discuss parameters for the use of TAR in those instances.

                  i.      Paper Documents: The Parties agree to meet and confer to
                          determine whether paper documents may be included in a
                          TAR process.

                  ii.     The TAR Tool: A Producing Party shall describe to a
                          Requesting Party the vendor and the TAR technology or tool
                            being used, including a description of the TAR tool’s
                            procedures, prioritization and training of the TAR tool, and
                            precision and recall metrics for the TAR tool.

     2.     A producing Party need not conduct any additional review of information
            subjected to, but not retrieved by, a TAR tool as part of the identification of
            the subset of information that will be subject to review and production.

E.   Structured Data: To the extent a response to discovery requires production of
     discoverable ESI contained in a structured database, the Parties shall meet and
     confer in an attempt to agree upon a set of queries to be made for discoverable
     information and generate a report in a reasonably usable and exportable electronic
     file (e.g., Excel or CSV format) for review by the requesting Party. Upon review of
     the report, the requesting Party may make reasonable requests for additional
     information to explain the database schema, codes, abbreviations, and different
     report formats or to request specific data from identified fields.

F.   Preservation:

     1.     The Parties acknowledge that they have an obligation to take reasonable and
            proportional steps to preserve discoverable information in the Party’s
            possession, custody or control.

     2.     The Parties agree that the following ESI is not reasonably accessible under
            Federal Rule of Civil Procedure 26(b)(2)(B):

            a.       Shadowed, damaged, residual, slack, fragmented data only
                     accessible by forensics and “unallocated” space on hard drives.

            b.       Data stored in random access memory (“RAM”) or other ephemeral
                     data that is difficult to preserve without disabling operating systems.

            c.       On-line access data such as temporary internet files, history, cache
                     files, cookies, and the like, wherever located.

            d.       Data stored on photocopiers, scanners and fax machines.

            e.       Computer programs, operating systems, computer activity logs,
                     programming notes or instructions, batch files, system files, and
                     miscellaneous files or file fragments.

            f.       The Parties reserve the right to assert that other categories of
                     Information are not reasonably accessible under Federal Rule of
                     Civil Procedure 26(b)(2)(B).
           3.     If a party thinks that not reasonably accessible ESI in its possession,
                  custody, or control is likely to contain relevant material, then the party must
                  preserve the not reasonably accessible ESI and disclose its existence. At
                  that point, the other parties may choose, if possible, to pay for the restoration
                  of the not reasonably accessible ESI.

      G.   Custodial Mobile Device Data: For Document Custodians agreed on by the Parties
           or ordered by the Court, a producing Party will take reasonable steps to identify
           whether unique responsive ESI (including cell phone call logs, voicemail logs, text
           messages and/or iMessages), if any, are located on any cellphones in the possession,
           custody, or control of the producing Party. For those Document Custodians with
           responsive ESI, the Parties shall, pursuant to the provisions of this protocol:

           1.     Produce the responsive non-privileged communications, unless they are
                  “synched” or saved elsewhere (e.g., on a server, laptop, desktop computer,
                  or “cloud” storage);

           2.     Produce such Document Custodian’s relevant contacts (e.g., MS Outlook
                  Contacts or mobile device-based contacts), exported to MS Excel (or .csv)
                  with all reasonably available metadata fields, (producing party has no
                  obligation to disclose contacts that are irrelevant to the claims of this case);
                  and

           3.     Prior to any culling of the cellphone data of such Document Custodian, a
                  producing Party will disclose the following to the extent reasonably
                  possible: (1) to the extent not already provided, a list of cellphone number(s)
                  used by the Document Custodian for work purposes for the agreed upon
                  timeframe, if any; (2) the name of the phone carrier that provided service
                  for each identified phone number; and (3) whether or not the producing
                  Party claims that a cellphone used by the Document Custodian for work
                  purposes is not within its possession, custody, or control.

VI.   CLAIMS OF PRIVILEGE AND REDACTIONS

      A.   The Parties agree that they need not initially exchange the text of litigation
           hold/retention instructions issued in this Litigation.

      B.   Production of Privilege Logs: Except as provided otherwise below, for any
           document withheld in its entirety or produced but redacted, the producing Party will
           produce privilege/redaction logs in MS Excel format or any other format that
           permits electronic sorting and searching.

      C.   Exclusions from Logging Potentially Privileged Documents: The following
           categories of documents do not need to be contained on a producing Party’s initial
           privilege log, unless good cause exists to require that a Party do so.
     1.    Information generated after the date the initial complaint was filed in the
           above-captioned matter. This provision does not apply to third parties to the
           Litigation.

     2.    Any communications exclusively between a producing Party and its outside
           counsel, an agent of outside counsel other than the Party, any non-testifying
           experts in connection with specific litigation, or with respect to information
           protected by Fed. R. Civ. P. 26(b)(4), testifying experts in connection with
           specific litigation.

     3.    Any privileged materials or work product created by or specifically at the
           direction of a Party’s outside counsel, an agent of outside counsel other than
           the Party, any non-testifying experts in connection with specific litigation,
           or with respect to information protected by Fed. R. Civ. P. 26(b)(4),
           testifying experts in connection with specific litigation.

D.   Privilege Log Requirements:

     1.    Privilege Log: To the extent applicable, each Party’s privilege log only
           needs to provide objective metadata (to the extent it is reasonably available
           and does not reflect privileged or protected information) a description of
           privileged material consistent with Fed. R. Civ. P. 26(b)(5).

           a.     Objective metadata includes the following (as applicable to the
                  document types as shown in Appendix 1):

                      i.   A unique privilege log identifier
                     ii.   Custodian
                   iii.    CustodianOther or CustodianAll (if applicable)
                    iv.    Author
                     v.    From
                    vi.    To
                   vii.    CC
                  viii.    BCC
                    ix.    Date Sent
                  x.       Date Received
                  xi.      Date Created

           b.     In addition to the objective metadata fields, a Party must also include
                  a field on its privilege log entitled “Attorney/Description of
                  Privileged Material” that, consistent with Fed. R. Civ. P. 26(b)(5)
                  describes the name of the attorney involved, the nature of the
                  documents, communications, or tangible things not produced or
                  disclosed in a substantive manner that will enable other parties to
                  assess the claim. Further, a Party must manually populate on its
                  privilege log an author and date for any withheld document where
                    that information is not provided by the objective metadata, unless
                    such information is not reasonably discernable from the document.

            c.      If a document is withheld on the basis of work product, in addition
                    to the objective metadata fields, a Party must also include the basis
                    of the claim in the manner required by Federal Rule of Civil
                    Procedure 26

     2.     Email Chains: If there is more than one branch of (i.e., more than one
            unique group of recipients of) an email thread, each branch will be
            individually logged; however, each individual email within the thread need
            not be logged if the recipients of the email chain are all identical. A Party
            asserting privilege over a chain of emails may produce only a single
            redacted copy of such email chain consistent with ¶ VI(E) to the extent some
            portions are only partially privileged, except that any unique branches of
            the email chain must also either be produced in redacted form or included
            on the metadata privilege log.

E.   Documents Redacted for Privilege: As an initial production matter, redacted
     documents need not be logged as long as (a) for emails, the objective metadata (i.e.,
     to, from, cc, bcc, recipients, date, and time, unless the privilege or protection is
     contained in these fields) is not redacted, and the reason for the redaction, is
     included as a metadata field in the load file (for redacted documents where the
     subject matter is not decipherable as a result of redactions, a description of the
     contents of the document that is sufficient to understand the subject matter of the
     document may be requested); and (b) for non-email documents, the reason for the
     redaction is included as a metadata field in the load file. In accordance with this ¶
     VI(E), the producing Party will undertake reasonable efforts to make limited, line-
     by-line redactions of privileged or work product information. After receipt of the
     production, the requesting Party may request in good faith that the producing Party
     create a privilege log for specific redacted documents. Electronic documents that
     are redacted shall be identified as such in a “redaction” field in the accompanying
     data load file.

F.   Challenges to Privilege Claims: Following the receipt of a privilege/redaction
     log, a requesting Party may identify, in writing (by Bates/unique identified
     number), the particular documents that it believes require further explanation. The
     producing Party shall respond to such a request within 30 days. If a Party challenges
     a request for further information, the Parties shall meet and confer to try to reach a
     mutually agreeable solution. If they cannot agree, the matter may be brought to the
     Court.

G.   Attorney’s Ethical Responsibilities: Nothing in this order overrides any
     attorney’s ethical responsibilities to refrain from examining or disclosing materials
     that the attorney knows or reasonably should know to be privileged and to inform
     the Disclosing Party that such materials have been produced.
       H.   “Relevancy” Redactions: A Party may redact irrelevant highly sensitive
            information about individuals or their immediate family members, including
            medical information, or personal identification information (e.g., health
            information or Social Security Numbers). If the Receiving Party thinks that the
            redacted information may be relevant, then the Parties shall meet and confer in good
            faith about the redactions. As part of the meet and confer, the Redacting Party must
            provide a general description of the content of the Redactions. If the Redacting
            party makes redactions under this provision, then they shall manually populate the
            “Sensitivity” metadata field in Appendix 1.

VII.   CLAWBACK ORDER

       A.   Non-Waiver: Pursuant to Federal Rule of Evidence 502(d), the production of any
            material or information shall not be deemed to waive any privilege or work product
            protection in the Litigation or in any other federal or state proceeding. Nothing in
            this ¶ VII is intended to or shall serve to limit a Party’s right to conduct a review of
            any material or information for relevance, responsiveness, and/or segregation of
            privileged and/or protected information before production, subject to ¶ VII(I)(1)
            below. The Parties stipulate that the ESI Order shall also act as a Rule 502(d) Order.

       B.   No Waiver by Disclosure. This order is entered pursuant to Rule 502(d) of the
            Federal Rules of Evidence. Subject to the provisions of this Order, if a party (the
            “Disclosing Party”) discloses information in connection with the pending litigation
            that the Disclosing Party thereafter claims to be privileged or protected by the
            attorney-client privilege or work product protection (“Protected Information”), the
            disclosure of that Protected Information will not constitute or be deemed a waiver
            or forfeiture—in this or any other action—of any claim of privilege or work product
            protection that the Disclosing Party would otherwise be entitled to assert with
            respect to the Protected Information and its subject matter.

       C.   Notification Requirements; Best Efforts of Receiving Party. A Disclosing Party
            must promptly notify the party receiving the Protected Information (“the Receiving
            Party”), in writing, that it has disclosed that Protected Information without
            intending a waiver by the disclosure. Within five business days of receipt of the
            notification from the Receiving Party, the Disclosing Party must explain as
            specifically as possible why the Protected Information is privileged.

       D.   Contesting Claim of Privilege or Work Product Protection. If the Receiving
            Party contests the claim of privilege or work product protection, the Receiving
            Party must—within fifteen business days of receipt of the notice of disclosure—
            move the Court for an Order compelling disclosure of the information claimed as
            unprotected (a “Disclosure Motion”). The Disclosure Motion must be filed under
            seal and must not assert as a ground for compelling disclosure the fact or
            circumstances of the disclosure. Pending resolution of the Disclosure Motion, the
            Receiving Party, apart from the procedure VII(I)(1), must not use the challenged
            information in any way or disclose it to any person other than those required by law
            to be served with a copy of the sealed Disclosure Motion.
E.   Stipulated Time Periods. The parties may stipulate to extend the time periods set
     forth above.

F.   Burden of Proving Privilege or Work-Product Protection. The Disclosing Party
     retains the burden—upon challenge pursuant to VII(D)—of establishing the
     privileged or protected nature of the Protected Information.

G.   Voluntary and Subject Matter Waiver. This Order does not preclude a party from
     voluntarily waiving the attorney-client privilege or work product protection. The
     provisions of Federal Rule 502(a) apply when the Disclosing Party uses or indicates
     that it may use information produced under this Order to support a claim or defense.

H.   Rule 502(b)(2). The provisions of Federal Rule of Evidence 502(b)(2) are
     inapplicable to the production of Protected Information under this Order.

I.   Assertion of a Clawback: Any Party or non-Party may request the return of any
     produced material or information on the grounds of privilege or work product
     protection by identifying it, stating the basis for withholding such material or
     information from production, and providing any other information that would be
     listed on a supplemental privilege log, subject to ¶ VII(I)(1) below.

     1.     Clawbacks Before Depositions: If a Party attempts to clawback a
            document authored or received by an individual who is scheduled for a
            deposition within 30 days of the date of the deposition, and the propriety of
            the clawback is not resolved pursuant to ¶ VII(J)(2) prior to the date of the
            deposition, then the Parties will meet and confer on the appropriate course
            of action, which may, but need not necessarily, include:

            a.      At the request of the Party resisting the clawback request,
                    rescheduling the deposition until the issue is resolved by the Court;

            b.      conferring prior to the deposition to determine if the document may
                    be used in the deposition subject to agreed-upon limitations;

            c.      calling the Court if the clawback is made during the deposition to
                    determine if immediate resolution is possible; and/or

            d.      allowing the Party resisting the clawback to recall the deponent for
                    the sole and exclusive purpose of questioning the deponent on the
                    document at issue if the Court subsequently determines the
                    clawback was improper (if exercised, recalling the deponent for this
                    purpose will not count against the total number of depositions or
                    deposition hours to which the Party resisting the clawback is entitled
                    and the party making the clawback shall pay for the cost of the
                    additional deposition).

J.   Clawback Process: Federal Rule of Civil Procedure 26(B)(5)(b) shall govern the
     clawback of produced documents or information on the grounds of privilege or
             work product protection. If a Party or non-Party requests the return of such
             produced material or information then in the custody of one or more Parties, the
             possessing Parties shall within seven (7) business days:

             1.      Destroy or return to the requesting Party or non-Party the produced material
                     or information and all copies thereof, and expunge from any other document
                     or material, information derived solely from the produced material or
                     information; or

             2.      Notify the producing Party or non-Party that it wishes to challenge the claim
                     of privilege or work product protection and has sequestered the material
                     until the issue can be resolved. The Parties agree to meet and confer
                     regarding the claim of privilege. If, at the conclusion of the meet and confer
                     process, the Parties are still not in agreement, they may bring the issue to
                     the Court. A Party challenging a clawback request under this ¶ VII(J)(2)
                     may use the content of the clawed-back document for the purpose of filing
                     a motion with the Court under seal that challenges whether or not the
                     document is privileged or work product only.

VIII. THIRD PARTY DOCUMENTS

      A Party that issues a non-Party subpoena (“Issuing Party”) shall include a copy of this
      Stipulation with the subpoena and state that the Parties to the Litigation have requested that
      third Parties produce documents in accordance with the specifications set forth herein. The
      Issuing Party shall produce any documents obtained pursuant to a non-Party subpoena to
      the opposing Party. Nothing in this Stipulation is intended or may be interpreted to narrow,
      expand, or otherwise affect the rights of the Parties or third Parties to object to a subpoena.

IX.   MISCELLANEOUS PROVISIONS

      A.     Objections Preserved: Nothing in this ESI Protocol Order shall be interpreted to
             require disclosure of information protected by the attorney-client privilege, work
             product doctrine, or any other applicable privilege or immunity. Except as provided
             expressly herein, the Parties do not waive any objections as to the production,
             discoverability, authenticity, admissibility, or confidentiality of documents and
             ESI.

      B.     Costs and Burden: Each party fully reserves its rights under Fed. R. Civ. P.
             26(b)(2)(C).

      C.     Variations or Modifications: Variations from this ESI Protocol Order may be
             required. Any practice or procedure set forth herein may be varied by agreement of
             all affected Plaintiffs and all affected Defendants, which will be confirmed in
             writing. In the event a producing Party determines that a variation or modification
             is appropriate or necessary to facilitate the timely and economical production of
             documents or ESI, the producing Party will notify the requesting Party of the
             variation or modification. Upon request by the requesting Party, those Parties will
             meet and confer to address any issues in a reasonable and timely manner prior to
seeking Court intervention. To the extent the parties cannot resolve the dispute, the
Producing Party must seek relief from the Court if it wants to deviate from this ESI
order.
SO ORDERED.

Dated: _______
                 Hon. Andrea Wood
                 U.S. District Judge
                        Appendix 1: ESI Metadata and Coding Fields


       Field Name1        Populated For                             Field Description
                         (Email, Edoc, Calendar,
                          Contact, Cellphone or
                                   All)
    BegBates             All                       Control Numbers.
    EndBates             All                       Control Numbers.
    BegAttach            All                       BegBates number of the first document of the family
                                                   of attachments
    EndAttach            All                       EndBates number of last attachment of family.
     Attachnames         Email                     Names of each individual attachment, separated by
                                                   semicolons.
    Custodian            All                       Custodian name (ex. John Doe).
    CustodianOther or    All                       All custodians who were in possession of a de-
    CustodianAll                                   duplicated document besides the individual
                                                   identified in the “Custodian” field,
    Source               All                       Name of party producing the document/data
                         Edocs                     The MD5 hash value of the document
    Md5Hash
    Sha1Hash             Edocs                     SHA1 hash value of document
    LogicalPath          All ESI Items             The directory structure of the original file(s). Any
                                                   container name is included in the path, including
                                                   location, folder name, filename, and extension
    NativeFile           All                       Native File Link (filename of native file).
    Email Thread ID      Email                     Unique identification number that permits threading
                                                   of email conversations. For instance, unique MS
                                                   Outlook identification number (“PR
                                                   CONVERSATION INDEX”) is 22 bytes in length,
                                                   followed by zero or more child blocks each 5 bytes
                                                   in length, that facilitates use of email threading.
    Thread Index         Email                     Message header identifier, distinct from “PR_
                                                   Conversation_Index”, that permits threading of
                                                   email chains in review software.
    EmailSubject         Email                     Subject line of email.
    DateSent             Email                     Date email was sent.
    DateMod              Email, Edoc               Date the document was modified.

1
  Field Names can vary from system to system and even between different versions of these
systems. Thus, Parties are to be guided by these Field Names and Descriptions when identifying
the metadata fields to be produced for a given document pursuant to this ESI Protocol Order. To
the extent that a Party does not produce metadata for one of these field names, the Parties will meet
and confer in good faith about the metadata that the Parties do possess and the extent to which
other metadata information provides the substantive information for the Field Name metadata that
is not provided.
TimeSent          Email         Time email was sent.
TimeZoneUsed      All           Time zone used to process data during document
                                collection and processing.
ReceiveTime       Email         Time email was received.
To                Email         All recipients that were included on the “To” line of
                                the email.
From              Email         The name and email address of the sender of the
                                email.
CC                Email         All recipients that were included on the “CC” line of
                                the email.
BCC               Email         All recipients that were included on the “BCC” line
                                of the email.
DateCreated       Edoc          Date the document was created in MM/dd/yyyy,
                                HH:mm:ss Z format.
Lastmodified      Edocs         Last modified date in MM/dd/yyyy, HH:mm:ss Z
                                format
FileName          Email, Edoc   File name of the edoc or email.
Title             Edoc          Any value populated in the Title field of the
                                document properties.
Subject           Edoc          Any value populated in the Subject field of the
                                document properties.
Author            Edoc          Any value populated in the Author field of the
                                document properties.
Modifiedby        Edoc          Name of person(s) who modified document.
DocExt            All           File extension of the document.
Doctype           All           Document type (e.g. Excel)
TextPath          All           Relative path to the document level text file.
Deduplicated      All           Number of copies de-duplicated.
Redacted          All           “X,” “Y,” “Yes,” and “True” are all acceptable
                                indicators that the document is redacted. Otherwise,
                                blank.
Sensitivity       All           “X,” “Y,” “Yes,” and “True” are all acceptable
                                indicators that the document has been redacted on
                                the basis of VI. H. Otherwise, blank.
MessageID         Email         Unique message id from internet headers
Inreplyto         Email         Message id of email this email is in reply to
Withheld          All           To the extent a document is fully withheld (on the
Placeholder                     basis of privilege or otherwise), this field must be
                                populated with a “Y”
Paper             All           “Y” if document is scanned from hard copy in
                                connection with the collection and production of
                                documents in this matter.
Confidentiality   All           Indicates if document has been designated as
                                “Confidential” or “Highly Confidential” under the
                                Agreed Confidentiality Order.
